Citation Nr: 0401012	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  99-18 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970 as a field artillery crewman, including service in 
Korea.  

The issue of the veteran's entitlement to an increased rating 
for bilateral pes planus was most recently before the Board 
of Veterans' Appeals (Board) in December 2000, at which time 
such matter was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, so that additional development could be undertaken.  
While the case remained in remand status, the veteran 
initiated claims in August 2001 for entitlement to service 
connection for bilateral hearing loss and tinnitus.  These 
claims were denied by the RO in a rating decision of April 
2002, and an appeal relating thereto was then initiated and 
later perfected.  The RO afforded the hearing loss claim de 
novo consideration despite the denial of entitlement to 
service connection for a left ear hearing loss by an RO in 
Newark, New Jersey, in July 1973.  The basis of the RO's 
action appears to be the fact that the July 1973 denial was 
effectuated without notice to the veteran of the denial or of 
his appellate rights, with there being insufficient 
information so as to warrant a presumption that proper notice 
was furnished.  

A hearing before the undersigned was conducted by 
videoconference in May 2003, a transcript of which is of 
record.  

The issues of the veteran's entitlement to service connection 
for bilateral hearing loss and tinnitus are addressed in the 
Remand portion of the instant document.  The remand to the RO 
is via the Appeals Management Center in Washington, DC, and 
VA will notify the veteran of the further action required on 
his part.

FINDINGS OF FACT

1.  Bilateral pes planus is not more than moderate in degree, 
and evidence is lacking that foot pain results in additional 
loss of motion or other functional loss, such as weakness, 
increased fatigability with use, or incoordination.  

2.  Bilateral pes planus is not shown to necessitate frequent 
periods of hospital care or result in a marked interference 
with employment.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  This law 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 ; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the record reflects that the veteran has 
been apprised of the changes brought about by the VCAA 
through the Board's remand of December 2000 and the RO's 
letter of May 2001 as to his claim for increase, to include 
notice of what evidence and information are necessary to 
substantiate his claim, and of his and VA's obligation to 
obtain certain evidence, including the VA's duty to obtain 
all relevant evidence in the custody of a Federal department 
or agency.  As such, the duties to notify the veteran of 
necessary evidence, as well as the responsibility for 
obtaining or presenting that evidence, have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, it is noted that 
all pertinent records of treatment identified by the veteran 
have been obtained.  In addition, he was afforded a VA 
medical examination in February 2001 in accordance with the 
Board's remand instructions.  As all of the remand directives 
have been completed in full, and in the absence of any other 
indication from the veteran that there is existence pertinent 
evidence that is not already on file, it is concluded that 
the VA's duty-to-assist obligation has been fully satisfied 
in this instance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board is mindful of the holding of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (2003) (finding that the provisions of 38 
C.F.R. § 3.159(b)(1) authorizing VA to enter a decision if a 
response to a VCAA notice letter was not filed with VA within 
30 days were invalid as contrary to 38 U.S.C.A. § 5103(a)).  
Yet, it is also noted that recent changes to § 5103, 
effective from November 9, 2000, permit the Board to render a 
decision on a claim before expiration of the one-year period.  
See Veterans Benefits Act of 2003, P.L. 108- __ , Section 701 
(H.R. 2297, December 16, 2003).  Therefore, in light of the 
circumstances of this particular case, the need to remand to 
the RO to facilitate further assistance to the veteran under 
the VCAA is obviated.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  A 
10 percent rating requires moderate flatfoot with the weight-
bearing line being over or medial to the great toe, inward 
bowing of the tendo achilles, and pain on manipulation and 
use of the feet.  Severe bilateral flatfoot warrants a 30 
percent rating where there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Id.  

In a July 1973 rating decision service connection was granted 
for bilateral pes planus.  A 10 percent rating was assigned 
under DC 5276, effective from February 1973.  While that 
rating has been reduced and then increased over time, it has 
remained 10 percent disabling since December 1977.

Received by the Columbia RO in March 1999 was the veteran's 
claim for increase, the denial of which forms the basis of 
the instant appeal.  In connection with such claim, the 
veteran was afforded VA medical examinations in May 1999 and 
February 2001.  In addition, records of private medical 
treatment received during 1999, 2002, and 2003 were obtained 
and made a part of the claims folder.  

In this instance, medical data do not demonstrate severe 
bilateral acquired flatfoot, such as to warrant the 
assignment of more than a 10 percent rating for the veteran's 
pes planus under DC 5276.  In pertinent part, the record 
fails to objectively establish the presence of a marked foot 
deformity, swelling on use, or characteristic callosities.  
While no objective evidence of swelling or pain was noted on 
VA examination in May 1999, that examination did find some 
pain on manipulation of the foot, and in early 2001, a VA 
examiner noted that the veteran complained of foot pain with 
manipulation and ambulation.  Significantly, no VA 
examination objectively found characteristic callosities or 
swelling on use.  Further, the May 1999 VA examiner noted 
that left foot pes planus was becoming minimal.  While 
additional complaints of foot and ankle pain were noted by a 
private physician in February 2002, objective evidence of 
pain was not indicated and the examiner found that, despite 
bilateral pes planus and midfoot pronation, the orthotics 
seemed to provide the necessary correction.  While a change 
in medications was effectuated, there again was no indication 
of a marked deformity, objective evidence of swelling, or 
characteristic callosities.  As such, an increased rating is 
not for assignment.  38 C.F.R. §§ 4.40, 4.45, 4.71a.  

Likewise, alternate schedular criteria do not provide a basis 
for the assignment of a rating in excess of 10 percent for 
bilateral pes planus.  It is not claimed or shown that pes 
planus has resulted in shortening of the bones of his lower 
extremities, such as to warrant an increase under DC 5275.  
Also, service connection has not been established for pes 
cavus, and there is no indication, based on the medical 
evidence presented, of nonunion or malunion of the tarsal or 
metatarsal bones, or indicia of a moderately severe foot 
injury, as would warrant an increase under DCs 5278, 5283, or 
5284.  Similarly, there is otherwise no showing of arthritis 
by X-ray as would warrant the assignment of a rating a rating 
greater than 10 percent under any other alternate DC.  
38 C.F.R. § 4.71a, DC 5003.

To accord justice in the exceptional case where the assigned 
schedular evaluation is inadequate, the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set for in 38 C.F.R. 
§ 3.321 an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

Lacking in this case is any probative evidence that the 
veteran's service-connected pes planus is productive of a 
marked interference with employment or that it necessitates 
frequent periods of hospital care.  While certain types of 
employment involving heavy lifting and other exertional 
activity may be limited as a result, treatment records 
compiled during 1999 reflect that the veteran continued to 
work in the truck manufacturing industry.  The only other 
reference in the record to the veteran's employment status is 
that noted in testimony offered during the course of a Board 
hearing held in May 2003 on unrelated issues, to the effect 
that he had been laid off from the aforementioned job.  There 
was, however, no indication that pes planus in any way 
precipitated that layoff.  There is likewise no indication 
that the veteran has been hospitalized frequently for 
treatment of pes planus.  As such, it cannot be reasonably 
concluded that assignment of a higher rating is warranted on 
an extraschedular basis.  38 C.F.R. § 3.321(b).  

As the preponderance of the evidence is against a rating in 
excess of 10 percent for pes planus, this claim is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for bilateral pes planus is denied.  


REMAND

At his May 2003 hearing, the veteran alleged that inservice 
acoustic trauma from artillery fire resulted in the inservice 
onset of bilateral hearing loss and tinnitus.  He further 
indicated that he continued to receive ongoing medical care 
for such disabilities from Dr. Joyce Lewis of Columbia, South 
Carolina, and he provided an authorization for the release of 
Dr. Lewis' records to VA.  Inasmuch as Dr. Lewis' records are 
not now contained within the veteran's claims folder, further 
evidentiary development is required and this necessitates a 
remand to the RO so that the records in question may be 
retrieved.

In addition, despite the veteran's complaints of hearing loss 
and tinnitus dating to his period of service from November 
1968 to June 1970, no VA medical examination of the ears or 
testing of the veteran's auditory acuity has been requested 
to date.  Further medical input, to include a complete ear 
evaluation by VA, is advisable.  

Accordingly, these issues are REMANDED to the RO for 
following actions:

1.  The RO should obtain all records of 
treatment of the veteran as to his 
claimed bilateral hearing loss and 
tinnitus which were compiled by Dr. Joyce 
Lewis, 4214 Hardscrabble Road, Columbia, 
South Carolina, for inclusion in the 
veteran's claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA otolaryngology examination, 
with VA audiometric studies, in order to 
assess the nature and etiology of his 
claimed bilateral hearing loss and 
tinnitus.  The claims folder in its 
entirety must be made available to the 
examiner and he/she must indicate in 
his/her report that the claims folder was 
reviewed.  Such examination is to include 
a detailed review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and all diagnostic testing, including 
audiometric studies, necessary to 
determine the full extent of disability 
present.  All applicable diagnoses must 
be fully set forth.  

Upon completion of the foregoing, the 
physician is to furnish a medical 
opinion, with full supporting rationale, 
as to each of the following:

(a)  Is it at least as likely 
as not that hearing loss or 
tinnitus of either ear had its 
onset during the appellant's 
period of military service?

(b)  Is a sensorineural hearing 
loss of either ear shown during 
the one-year period following 
the veteran's discharge from 
service in June 1970?  If so, 
to what degree and by 
manifestations was it shown? 

(c)  Is it at least as likely 
as not that either hearing loss 
and/or tinnitus of either ear 
is the result of inservice 
acoustic trauma or other in-
service event?  If not, what is 
the most likely causative 
factor for the onset of hearing 
loss and tinnitus of either 
ear, based on the evidence 
contained within the claims 
folder?

Use by the physician of the 
"at least as likely as not 
language" in responding is 
required.  

3.  Thereafter, the RO must readjudicate 
the issues of entitlement to service 
connection for bilateral hearing loss and 
tinnitus, based on all the evidence of 
record and all governing legal authority, 
including the VCAA.  If any benefit 
sought on appeal continues to be denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case.  The veteran and 
his representative should then be 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
or matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should 


be drawn regarding the final disposition of the claims in 
question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



